Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 13-15 is/are rejected under 35 U.S.C § 102(a)(1) as being anticipated by EDERER (US-20100272519-A1), hereafter referred to as EDERER. 
Regarding Claim 1, EDERER teaches a system for manufacturing three-dimensional objects from material powder (see where the invention is a device for conveying particulate material during the manufacture of patterns in layers, Paragraph(s) 0002), through layerwise consolidation of said material powder present on a process surface in such places of a particular layer that corresponds, in accordance with geometrical data, to an object about to be manufactured (The examiner considers this limitation is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.  However, please see Paragraph(s) 0004 where EDERER teaches that it is customary to use computer data to generate a three-dimensional object.) , wherein the system comprises:
 a process floor (see the machine table 8 and the surrounding areas of the build platform 9, Figure(s) 3 and Paragraph(s) 0066) surrounding the process surface (see the build platform 9, Figure(s) 3 and Paragraph(s) 0066) and a powder feed device to feed, provide, and distribute the powder on the process surface (see the spreader system 4, particulate reservoir 1, ejection slider 3, Figure(s) 1B and 1C and Paragraph(s) 0061; screw conveyors 12 and 13, Figure(s) 5)
wherein the powder feed device comprises:
a conveying element for feeding powder into the powder feed device (see where the screw conveyor 13 feeds into the spreader unit 4, Figure(s) 5 and Paragraph(s) 0072) :
a reservoir (see the tube surrounding screw conveyor 12 and 13 and the reservoir within spreader unit 4, Figure(s) 6 and Paragraph(s) 0067), into which the conveying element feeds the powder (see where the screw conveyor 13 feeds into the spreader unit 4, Figure(s) 5 and Paragraph(s) 0072):
a process conveying element (see the spreader system 4, Figure(s) 1-11 and Paragraph(s) 0066), which acts on the powder in the reservoir (The examiner considers that the term “acts on” here is used broadly. Meaning, any action that the spreader system 4 performs on the particulate material 2, be it receiving, transporting, or the like, and satisfies the limitation. See MPEP 904.01 titled “Analysis of Claims”.), to provide the powder in a dosed quantity on the process floor adjacent to the process surface (see where 2 is dosed into the spreader system 4 by 1, Figure(s) 1C; and see where this action is performed over the machine table 8, Figure(s) 1C; and see where the powder quantity is refilled into the spreader device, Paragraph(s) 0071; and see where the spreader system 4 releases particulate material 2 in precisely the right quantity onto the build platform 9 as shown in Figure(s) 1B and Paragraph(s) 0060) and
a process pusher for distributing the powder provided adjacent to the process surface over the process surface (see where the front surface of the spreader system 4 has particulate matter 2 that is in front of it, Figure(s) 1A-1C and 6; and see where the spreader system 4 creates layers 5 of the particulate material 2 on the build platform 9, Paragraph(s) 0060),
wherein the process conveying element is designed such that the powder adjacent to the process surface can be provided in a form of a line (see where the spreader unit 4 distributes particulate material 4 in a layer 5 on the build platform 9, Figure(s) 1A-B and Paragraph(s) 0060. The examiner considers that this can be interpreted broadly, and even the process of filling the spreader unit 4 in Figure(s) 1C could satisfy this limitation.),
wherein the process conveying element acts on the powder with an oblong pushing surface (The examiner considers that the spreader unit 4 has a front surface that is pushing the particulate material 2 in front of it; thereby pushing the particulate material 2; further, the front surface of spreader unit 4 is rectangular in shape, see Figure(s) 6; therefore, the front surface of the spreader unit 4 is both oblong and a pushing surface. However, the term “acts on” is broadly interpreted and can encompass containing, pushing, transporting, or the like. See MPEP 904.01 titled “Analysis of Claims”.),
which can be pushed to and fro in one direction (see where the spreader unit 4 is capable of being moved across the build platform 9 at a constant speed, Paragraph(s) 0060; and see where the spreader system 4 is subsequently moved back into the starting position, Paragraph(s) 0061) .

Regarding Claim 2, EDERER teaches the system of Claim 1,
wherein the powder is pushed out of the reservoir using the oblong pushing surface (see where the particulate material 2 is pushed by the front surface of the spreader unit 4, Figure(s) 1A-1C),
such that the powder is disposed in the form of the line adjacent to the process surface according to the form of the oblong pushing surface (see where the front surface of the spreader system 4 has particulate matter 2 that is in front of it, Figure(s) 1A-1C and 6; and see where the spreader system 4 creates layers 5 of the particulate material 2 on the build platform 9, Paragraph(s) 0060),

Regarding Claim 3, EDERER teaches the system of Claim 1,
wherein the reservoir is configured oblong and the conveying element ends at a reservoir conveying element (see where the tube surrounding the screw conveyor 12 and 13 are rectangular, Figure(s) 6),
which is disposed partly in or adjacent to the reservoir (see where the screw conveyor 12 is partly in the tube surrounding the screw conveyor 12, Figure(s) 6),
in order to distribute the powder along the reservoir (see where the screw conveyor 13 is attached to the screw conveyor 12 and distributes particulate matter 2 across the reservoir within the spreader unit 4, Figure(s) 5 and Paragraph(s) 0065) and that the reservoir conveying element is operated in two ways,
which bring about conveyance of the powder in opposite conveying directions (see where the screw conveyor 12 directs particulate matter 2 in an opposite conveying direction compared to screw conveyor 13, Paragraph(s) 0065 and Figure(s) 5) or conveys the powder (see where the screw conveyor 13 conveys the particulate matter 2 perpendicularly to the screw conveyor 12, Figure(s) 5). 

Regarding Claim 4, EDERER teaches the system of Claim 1,
wherein the line is straight (see where the spreader unit 4 distributes particulate material 4 in a layer 5 on the build platform 9, Figure(s) 1A-B and Paragraph(s) 0060. The examiner considers that this can be interpreted broadly, and even the process of filling the spreader unit 4 in Figure(s) 1C could satisfy this limitation.) or curved concavely (see where the particulate matter 2 in the spreader unit 4 in Figure(s) 4 is curved concavely). 

Regarding Claim 5, EDERER teaches the system of Claim 1,
wherein the process pusher distributes the powder using translational movements over the process surface (see where the spreader unit 4 distributes particulate material 4 in a layer 5 on the build platform 9, Figure(s) 1A-B and Paragraph(s) 0060. The examiner considers that this can be interpreted broadly, and even the process of filling the spreader unit 4 in Figure(s) 1C could satisfy this limitation.). 

Regarding Claim 6, EDERER teaches the system of Claim 1,
wherein the process pusher is adjustable in relation to the process floor such that at a first time a lower end of the process pusher touches the process floor at a second time the lower end is spaced apart from the process floor (see where the spreader unit 4 is touching the machine table 8, Figure(s) 1C; and see where the spreader unit 4 is away from the machine table 8, Figure(s) 1A-1B). 

Regarding Claim 7, EDERER teaches the system of Claim 3,
wherein the reservoir conveying element comprises a screw conveyor that runs along the reservoir a screw conveyor with no uniform screw flight throughout but with a region with rotation in one direction and a region with the rotation in a direction opposite the one direction (see where the screw conveyor 13 conveys the particulate matter 2 perpendicularly to the screw conveyor 12, Figure(s) 5),
or a combination thereof (The examiner considers that because the term “or” is used, only one limitation must be met). 

Regarding Claim 8, EDERER teaches the system of Claim 1,
wherein the conveying element comprises a screw conveyor or is a screw conveyor (see where the conveying element 13 is a screw conveyor, Paragraph(s) 0067). 

Regarding Claim 9, EDERER teaches the system of Claim 1,
wherein an oblong slit-like opening as far as the reservoir is configured in the process floor  (see where the opening 18 and the spreader unit 4 are attached together in a form-fitting manner, Figure(s) 3; and see where there is an ejection slider at the base of the spreader unit 4 comprising disks 25 and 26 that when they are shifted can control the flow of the powder into the spreader device, Figure(s) 3, 7 and Paragraph(s) 0076), for movement of the powder adjacent to the process surface by means of insertion of the process conveying element into the oblong slit- like opening (see where the ejection slider 15 fills the spreader unit 4, Figure(s) 3,5 and Paragraph(s) 0076)


Regarding Claim 10, EDERER teaches the system of Claim 1,
wherein the reservoir is disposed below the process floor and in top view to a side of the process surface (see where the tube surrounding the screw conveyor 12 is below the machine table 8 and on the side of the build platform 8, Figure(s) 6). 

Regarding Claim 13, EDERER teaches the system of Claim 1,
wherein the process pusher distributes the powder only using translational movements over the process surface in one direction and translational movements over the process surface in the opposite direction (see where the spreader unit 4 is capable of being moved across the build platform 9 at a constant speed, Paragraph(s) 0060; and see where the spreader system 4 is subsequently moved back into the starting position, Paragraph(s) 0061).

Regarding Claim 14, EDERER teaches the system of Claim 7,
wherein the reservoir conveying element further comprises a drive configured to drive in both rotational directions (see where the screw conveyor 13 conveys the particulate matter 2 perpendicularly to the screw conveyor 12, Figure(s) 5),
a screw conveyor with no uniform screw flight throughout but with a region with rotation in one direction and a region with rotation opposite the one direction (see where there is another screw conveyor 12 that is perpendicular to the screw conveyor 13 and opposite to the screw conveyor 12, Figure(s) 5-6)
or a combination thereof (The examiner considers that because each limitation is met, a combination of the two has also been met). 


Regarding Claim 15, EDERER teaches the system of Claim 9,
wherein the oblong slit-like opening and the process conveying element are attached together in a form-fitting or sealing manner (see where the opening 18 and the spreader unit 4 are attached together in a form-fitting manner, Figure(s) 3; and see where there is n ejection slider 15at the base of the spreader unit 4 comprising disks 25 and 26 that when they are shifted can control the flow of the powder into the spreader device, Figure(s) 7 and Paragraph(s) 0064, 0076),
such that powder with a usual grain size cannot get between a side wall of the process conveying element and an inside wall of the oblong slit-like opening (Paragraph(s) 0076). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claim(s) 11-12 is/are rejected under 35 U.S.C § 103 as being unpatentable over EDERER in view of DAVIDSON (US-8017055-B2), hereafter referred to as DAVIDSON.
Regarding Claim 11, EDERER teaches the system of Claim 1,
wherein the process conveying element is configured as a reciprocating element (see where the spreader unit 4 is capable of being moved across the build platform 9 at a constant speed, Paragraph(s) 0060; and see where the spreader system 4 is subsequently moved back into the starting position, Paragraph(s) 0061). 
However, EDERER does not explicitly teach the piston nature of the reciprocating-piston element,
DAVIDSON teaches the powder feed device comprising a build and feed piston used for layering  (Column 15 Line(s) 55-60), 
Wherein the process conveying element is configured as a reciprocating-piston element (see the piston assembly 718, Figure(s) 26 and Column 15 Line(s) 60-70)
EDERER and DAVIDSON are analogous in the field of evenly distributing powder onto a build surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify EDERER'(s) spreader unit 4 capable of moving in two directions with (see Column 15 Line(s) 50-60). 

Regarding Claim 12, EDERER teaches the system of Claim 1,
However, EDERER does not explicitly teach the piston nature of the reciprocating-piston element,
DAVIDSON teaches the powder feed device comprising a build and feed piston used for layering  (Column 15 Line(s) 55-60), 
wherein the process conveying element is configured as a T-shaped reciprocating-piston element  (see the piston assembly 718, Figure(s) 26 and Column 15 Line(s) 50-60).
Please see the rejection for Claim 11 for further analysis.

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
Applicant's argument:
Ederer does not disclose a process conveying element that comprises an oblong pushing surface.
Examiner's Response:
The spreader system 4 has powder that is in front of it in Figure(s) 1 and 6; thereby pushing it. It is apparent that the spreader is oblong (rectangular in shape) in Figure(s) 6 and 10. Spreading is defined as “applying on a surface” and since the powder appears to be in a pile prior to the spreader 4, and appears to be leveled out upon the passing of the spreader.
Applicant's argument:
Ederer does not disclose a process conveying element that acts on the powder with the oblong pushing surface.
Examiner's Response:
The phrase “acts on” is broad. The spreader 4 acted on the powder considering it spreads the powder, it also contains the powder. Really “acts on” is anything that is done to the powder.
Applicant's argument:
Ederer does not disclose a process conveying element that acts on the powder with the oblong pushing surface via at least a first movement in a first direction from the reservoir to the process floor and a second movement in a second direction opposite the first direction.
Examiner's Response:
The spreader is capable of being moved in both directions. As “acts on” is broad, anything the spreader “does” to the powder, whether it be containing, spreading, distributing, dosing, etc. It is acting on the powder.
Applicant's argument:
Ederer does not disclose a process conveying element for providing a dosed quantity of the powder on the process floor adjacent to the process surface.
Examiner's Response: 
The spreader unit 4 releases powder 2 in a precise quantity onto the build platform (Paragraph(s) 0060). If a precise quantity is measured and applied to the surface, it has been effectively dosed.
Applicant's argument: 
Ederer does not disclose a process pusher for distributing a dosed quantity of the powder provided on the process floor adjacent to the process surface over the process surface.
Examiner's Response: 
Please see the rejection for Claim 1, above.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NG (US-20170072636-A1) teaches a system for manufacturing three-dimensional objects from material powder (see where the apparatus is composed of a powder conveyor with a powder source, abstract; see where it is an apparatus for additive manufacturing, title), through layerwise consolidation of said material powder present on a process surface in such places of a particular layer that corresponds, in accordance with geometrical data, to an object about to be manufactured (The examiner considers this limitation is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II. However, see where the invention is drawn to an additive manufacturing machine that is known to comprise layering, Paragraph(s) 0003 and 0006; and see where the controller 128 uses CAD to form the object, Paragraph(s) 0067), wherein the system comprises:
 a process floor (see the first end 111 and the second end 113 of the build platform 104; Paragraph(s) 0037 and Figure(s) 1B) surrounding the process surface (see the build platform 104, Paragraph(s) 0037 and Figure(s) 1B) and a powder feed device to feed, provide, and distribute the powder on the process surface (see the first dispensing system 116 and the spreader 118, Figure(s) 1A and Paragraph(s) 0046)
wherein the powder feed device comprises:
a conveying element for feeding powder into the powder feed device (see the ring drive mechanisms 138, Figure(s) 2 and 3B and Paragraph(s) 0054) :
a reservoir (see the powder hopper 131, channel 136, the area surrounding the ring drive mechanism 138, and the area above the build platform 104, Figure(s) 1A, 2, and 3B and Paragraph(s) 0054), into which the conveying element feeds the powder (see where the ring drive mechanisms 138 select one or more multiple openings through which to dispense powder, Paragraph(s) 0054):
a process conveying element (see the spreader 118, Paragraph(s) 0046 and Figure(s) 1A), which acts on the powder in the reservoir (see where the spreader 118 can press on the layer of powder to compact the powder, Paragraph(s) 0046. The examiner considers that the term “acts on” here is used broadly. Meaning, any action that the spreader system 4 performs on the particulate material 2, be it receiving, transporting, or the like, and satisfies the limitation. See MPEP 904.01 titled “Analysis of Claims”.), to provide the powder in a dosed quantity on the process floor adjacent to the process surface (see where the controller can control the amounts of powder across the wide area, Paragraph(s) 0092; and see where the dispensing system 116 dispenses large amounts of powder over a wide area, Paragraph(s) 0092; and see in Figure(s) 1A where dispensing system 116 dispenses powder onto the build platform 104) and
a process pusher for distributing the powder provided adjacent to the process surface over the process surface (see the front surface of the spreader 118, Figure(s) 1A),
wherein the process conveying element is designed such that the powder adjacent to the process surface can be provided in a form of a line (see where the spreader 118 produces a line/layer of material in its wake, Figure(s) 1A)
wherein the process conveying element acts on the powder with an oblong pushing surface (see where the spreader 118 is rectangular, Figure(s) 1A . However, the term “acts on” is broadly interpreted and can encompass containing, pushing, transporting, or the like. See MPEP 904.01 titled “Analysis of Claims”.),
which can be pushed to and fro in one direction (see where the printhead 102, which contains spreader 118, and its systems can be moved along first and second axes, Paragraph(s) 0036).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743